Order of the Supreme Court, New York County (Stecher, J.), entered April 14,1982, modified, on the law, the facts and in the exercise of discretion to provide that plaintiff shall pay a counsel fee to defendant in the sum of $1,500 within 20 days after service of a copy of the order to be entered herein and, except as so modified, affirmed, without costs. Order of the Supreme Court, New York County (Gabel, J.), entered on or about June 15, 1982 affirmed, without costs. Most of what was required to be done by the orders which here are the subject of appeal and cross appeal has been rendered academic because the time set for performance has long since passed. However, there is one issue which remains open under the order of April 14,1982 and that is the entitlement of defendant to counsel fees. While it is true that the litigation here involved was initiated by defendant, such litigation was required as a result of plaintiff’s actions. In these circumstances, we think that defendant is entitled to an award of counsel fees in the amount of $1,500. We modify the order of April 14, 1982 accordingly. Concur — Murphy, P. J., Sullivan, Ross, Bloom and Milonas, JJ.